WHITING, P. J.
(dissenting). Being of the opinion that, ■if the trial court had- .been fully advised' -of the pending motion for intervention, such court could not rightfully have refused to--dismiss the action upon plaintiff’s motion, I dissent from the foregoing decision. This- court in Brettell v. Deffebach, 6 S. D. 21, 60 N. W. 167, pointed out the line bey'omd which, so- far as I am advised, aid courts-, and certainly this, court, have refused to go in opening u.p judgments at the behest of those not -parties to the actions. The party seeking the opening -of the judgment must toe one who w'oulid have ,a night to become a party by substitution or intervention and 'the judgment must be prejudicial to his claimed rights. Anderson was not a party to the -action when he moved the opening of this judgment. Under all authorities one seeking 'intervention' is- n'ct -a party until an order is made allowing intervention. The judgment of dismissal was in no respect prejudicial to Anderson. The distinction between the right of a plaintiff to dismiss where there is a person seeking intervention and his right to dismiss where he has brought an action, and' the defendant against wh'c-se protest he .is seeking such dismissal 'has counterclaimed, is too obvious to need elucidation.